


115 HR 1460 IH: Regulatory Fingerprints Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1460
IN THE HOUSE OF REPRESENTATIVES

March 9, 2017
Mr. Young of Iowa (for himself and Mr. Hensarling) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require the identification of certain persons who participated in a rule making in publications related to such rule making, and for other purposes.

 
1.Short titleThis Act may be cited as the Regulatory Fingerprints Act of 2017. 2.Required publications pertaining to rule makingsSection 553 of title 5, United States Code, is amended by adding at the end the following: 
 
(f)For all publications in the Federal Register pertaining to the rule, the agency shall include in such publication— (1)the name and title of officer or employee of the agency who participated in the rule making, and each person performing any work pertaining to the rule making under the terms of a contract with the agency; and 
(2)the specific legal authority that authorizes the agency to make the rule..  